Order unanimously affirmed, without costs. Memorandum: In affirming, we recognize that the admissibility of the proof which has been objected to will be for the ultimate determination of the Trial Judge. It may well be, upon proper application, that in order to make for an orderly trial the Trial Judge will determine to pass upon the objections to testimony taken in the examination before trial before the commencement of the actual trial of the issues. (Appeal from order of Onondaga Special Term, amending order in declaratory judgment action.) Present— Goldman, J. F., Del Vecchio, Marsh, Witmer and Henry, JJ.